DETAILED ACTION
Applicant’s Amendment filed on August 29, 2022 has been reviewed. 
Claims 1, 8-9, 12 and 15 are amended in the amendment.
Claims 1-21 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2021/0314407 A1), hereinafter referred to as Ng, in view of Garg et al. (US 2020/0205081 A1), hereinafter referred to as Garg, further in view of Jolfaei et al. (US 2017/0279874 A1), hereinafter referred to as Jolfaei, and furthermore in view of Adams (US 2008/0016368 A1).

With respect to claim 1, Ng teaches A computer-implemented method, (IoT devices messages are bridged into IoT protocol messages such as MQTT messages and sent to other devices or user applications, para. 0046) comprising: 
receiving an application message on a protocol-specific channel from a first device of a plurality of heterogeneous devices communicating over different protocol-specific channels (receiving BLE device data 951 [BLE/Bluetooth low energy/a protocol-specific channel] from a BLE device 901 [first device], converting it to BLE profile data 952, and forwarding it to MQTT/BLE bridge 904, para. 0112-0113; fig. 9), the application message being generated via a first application (publishing of messages from one or more IoT devices from a user application, para. 0009); 
tracking, for , a current connection protocol based on the protocol-specific channel on which the application message was received (registering BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133; connection detection: the on-line status for each device has to be monitored and reported to the MQTT broker periodically and a user app can monitor the device's on-line status via MQTT message, para. 0100), 
generating a unified application message based, at least in part, on the current connection protocol (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); 
dispatching, via a unified message queue, the unified application message to an application message broker, the message broker configured to broker  (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902; device data is updated and stored into the local mass data storage of the home computing cloud; the data update published to user application 905 [one or more second devices] that subscribes to the topic, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095);
Ng does not explicitly teach wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol;
However, Garg teaches wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol (the central IoT controller 102 configure the mobile IoT device(s) 104(1)-104(N) to periodically check-in with the central IoT controller 102; the periodic check-in comprise data communication(s) 108(1)-108(Q) sent by the mobile IoT device(s) 104(1)-104(N) to the central IoT controller 102, para. 0022; the data communication(s) 108(1)-108(Q) include an indication of the communication protocols available to mobile IoT device(s) 104(1)-104(N), an indication of current communication protocols being used by the mobile IoT device(s) 104(1)-104(N), para. 0023; also see para. 0037; available communication protocols include a Radio Frequency (RF) communication protocol, such as Long-Term Evolution (LTE), a Wi-Fi communication protocol, or a Bluetooth communication protocol, para. 0067) in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097);
Therefore, based on Ng in view of Garg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Garg to the method of Ng in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097).
Ng in view of Garg does not explicitly teach
generating a unified application message that includes a payload of the application message;
However, Jolfaei teaches 
generating a unified application message that includes a payload of the application message (parsing and generation of unified protocol messages; putting the entire received message, including a message header and a message payload, into a payload portion of the unified protocol message and providing to a message broker; the message broker 134 can forward the message payload of the unified protocol message to an application, para. 0021-0022) in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016);
Therefore, based on Ng in view of Garg, and further in view of Jolfaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jolfaei to the method of Ng in view of Garg in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016).
Ng in view of Garg, and further in view of Jolfaei does not explicitly teach
determining whether the first device is stale; and
deleting the information from the device list according to a result of determining whether the first device is stale.
However, Adams teaches
determining whether the first device is stale (detecting whether a user device 10, 20, 30, 100 that has been securely paired with the access device 104 has become stale for a predetermined period of time or stale period and assigning a "stale" status to that device in the connection information 205, para. 0046); and
deleting the information from the device list according to a result of determining whether the first device is stale (upon determining that a user device is stale, removing the device from the record, para. 0052) in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Adams to the method of Ng in view of Garg, and further in view of Jolfaei in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).

With respect to claim 2, Ng teaches The computer-implemented method of claim 1, wherein: 
the first device is a publisher of the application message and any of the one or more second devices is a subscriber of the application message (the message broker supports publishing of messages from one or more IoT devices [including first device/publisher] and subscribing of the messages from a user application [one or more second devices/subscriber], para. 0009; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095); 
generating the unified application message includes parsing the application message based on the current connection protocol (MQTT/BLE bridge 904 re-constructs [including parsing] the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); and 
brokering the application message between the first device and the one or more second devices includes dispatching the parsed application message from the publisher to the subscriber (MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

With respect to claim 3, Ng teaches The computer-implemented method of claim 1, wherein a connection protocol includes any of a LoRa connection protocol, a WiFi connection protocol and a Bluetooth connection protocol (IoT devices support different wireless communication protocols include, but are not limited to, WiFi, ZigBee, Z-Wave and BLE and BLE (Bluetooth Low Energy), para. 0041; fig. 2).

With respect to claim 4, Ng teaches The computer-implemented method of claim 1, wherein brokering the application message is performed in accordance with an application messaging protocol, including any of MQTT, AMPQ and DMX protocols (the IoT protocols may be, but are not limited to, MQTT, CoAP and LwM2M, and so forth, para. 0042).

With respect to claim 6, Ng teaches The computer-implemented method of claim 1, wherein receiving the application message from the first device includes receiving the application message in a unified message hub operating on a server in communication with the first device and the one or more second devices (a gateway [hub] for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 and an IoT message translator 211 running on home computing cloud 201 [including server], para. 0046; fig. 4).

With respect to claim 7, Ng teaches The computer-implemented method of claim 6, wherein the server is an application server of a platform as a service (PaaS) providing a unified application messaging service to interface with the application message broker (a gateway for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 running on home computing cloud 201 [including server] and protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4), the unified application messaging service providing the unified message hub to facilitate brokering application messages between the plurality of heterogeneous devices communicating over different protocol-specific channels (a home computing cloud includes a protocols gateway which supports a plurality of different radio types (for example, a Zigbee gateway for ZigBee, a Z-Wave gateway for Z-Wave, and a BLE central for Bluetooth Low Energy (BLE), and so forth), para. 0008; protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

With respect to claim 8, Ng teaches A system for a computing platform having a unified application messaging service (IoT devices messages are bridged into IoT protocol messages such as MQTT messages and sent to other devices or user applications, para. 0046) comprising: 
at least one processor capable of executing instructions in a server hosting a unified message hub (a home computing cloud includes a protocols gateway that supports a plurality of different radio types (for example, a Zigbee gateway for ZigBee, a Z-Wave gateway for Z-Wave, and a BLE central for Bluetooth Low Energy (BLE), and so forth), para. 0008), the server coupled to a computing platform (home computing cloud 401 comprises processing device 402 [server], cloud interface 403, communication server 407, memory device 409, and storage device 411, para. 0056; fig. 4); and 
a memory storing instructions to cause the processor (home computing cloud 401 comprises processing device 402, cloud interface 403, communication server 407, memory device 409, and storage device 411, para. 0056; fig. 4) to: 
receive an application message on a protocol-specific channel from a first device of a plurality of heterogeneous devices communicating over different protocol-specific channels (receiving BLE device data 951 [BLE/Bluetooth low energy/a protocol-specific channel] from a BLE device 901 [first device], converting it to BLE profile data 952, and forwarding it to MQTT/BLE bridge 904, para. 0112-0113; fig. 9), the application message being generated via a first application (publishing of messages from one or more IoT devices from a user application, para. 0009); 
track, for , a current connection protocol based on the protocol-specific channel on which the application message was received (registering BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133; connection detection: the on-line status for each device has to be monitored and reported to the MQTT broker periodically and a user app can monitor the device's on-line status via MQTT message, para. 0100),  
generating a unified application message based, at least in part, on the current connection protocol (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); 
dispatch, via a unified message queue, the unified application message to an application message broker, the message broker configured to broker  (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902; device data is updated and stored into the local mass data storage of the home computing cloud; the data update published to user application 905 [one or more second devices] that subscribes to the topic, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095);
Ng does not explicitly teach wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol;
However, Garg teaches wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol (the central IoT controller 102 configure the mobile IoT device(s) 104(1)-104(N) to periodically check-in with the central IoT controller 102; the periodic check-in comprise data communication(s) 108(1)-108(Q) sent by the mobile IoT device(s) 104(1)-104(N) to the central IoT controller 102, para. 0022; the data communication(s) 108(1)-108(Q) include an indication of the communication protocols available to mobile IoT device(s) 104(1)-104(N), an indication of current communication protocols being used by the mobile IoT device(s) 104(1)-104(N), para. 0023; also see para. 0037; available communication protocols include a Radio Frequency (RF) communication protocol, such as Long-Term Evolution (LTE), a Wi-Fi communication protocol, or a Bluetooth communication protocol, para. 0067) in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097);
Therefore, based on Ng in view of Garg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Garg to the system of Ng in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097).
Ng in view of Garg does not explicitly teach
generating a unified application message that includes a payload of the application message;
However, Jolfaei teaches 
generating a unified application message that includes a payload of the application message (parsing and generation of unified protocol messages; putting the entire received message, including a message header and a message payload, into a payload portion of the unified protocol message and providing to a message broker; the message broker 134 can forward the message payload of the unified protocol message to an application, para. 0021-0022) in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016);
Therefore, based on Ng in view of Garg, and further in view of Jolfaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jolfaei to the system of Ng in view of Garg in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016).
Ng in view of Garg, and further in view of Jolfaei does not explicitly teach
determine whether the first device is stale; and
delete the information from the device list according to a result of determining whether the first device is stale.
However, Adams teaches
determine whether the first device is stale (detecting whether a user device 10, 20, 30, 100 that has been securely paired with the access device 104 has become stale for a predetermined period of time or stale period and assigning a "stale" status to that device in the connection information 205, para. 0046); and
delete the information from the device list according to a result of determining whether the first device is stale (upon determining that a user device is stale, removing the device from the record, para. 0052) in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Adams to the system of Ng in view of Garg, and further in view of Jolfaei in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).

With respect to claim 9, Ng teaches The system of claim 8, wherein: 
the first device is a publisher of the application message and any of the one or more second devices is a subscriber of the application message (the message broker supports publishing of messages from one or more IoT devices [including first device/publisher] and subscribing of the messages from a user application [one or more second devices/subscriber], para. 0009; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095); 
generating the unified application message includes to parse the application message based on the current connection protocol (MQTT/BLE bridge 904 re-constructs [including parsing] the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); and 
brokering the application message between the first device and the one or more second devices includes to dispatch the parsed application message from the publisher to the subscriber (MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

With respect to claim 10, Ng teaches The system of Claim 8, wherein a connection protocol includes any of a LoRa connection protocol, a WiFi connection protocol and a Bluetooth connection protocol (IoT devices support different wireless communication protocols include, but are not limited to, WiFi, ZigBee, Z-Wave and BLE and BLE (Bluetooth Low Energy), para. 0041; fig. 2).

With respect to claim 11, Ng teaches The system of Claim 8, wherein to broker the application message is performed in accordance with an application messaging protocol, including any of MQTT, AMPQ and DMX protocols (the IoT protocols may be, but are not limited to, MQTT, CoAP and LwM2M, and so forth, para. 0042).

With respect to claim 13, Ng teaches The system of Claim 8, wherein to receive the application message from the first device includes to receive the application message in a unified message hub operating on a server in communication with the first device and the one or more second devices (a gateway [hub] for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 and an IoT message translator 211 running on home computing cloud 201 [including server], para. 0046; fig. 4).

With respect to claim 14, Ng teaches The system of claim 13, wherein the server is an application server of a platform as a service (PaaS) providing a unified application messaging service to interface with the application message broker (a gateway for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 running on home computing cloud 201 [including server] and protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4), the unified application messaging service providing the unified message hub to facilitate application messages brokered between the plurality of heterogeneous devices communicating over different protocol-specific channels (a home computing cloud includes a protocols gateway which supports a plurality of different radio types (for example, a Zigbee gateway for ZigBee, a Z-Wave gateway for Z-Wave, and a BLE central for Bluetooth Low Energy (BLE), and so forth), para. 0008; protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

With respect to claim 15, Ng teaches At least one tangible, non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by a processing device (home computing cloud 401 comprises processing device 402, cloud interface 403, communication server 407, memory device 409, and storage device 411, para. 0056; fig. 4), cause the processing device to: 
receive an application message on a protocol-specific channel from a first device of a plurality of heterogeneous devices communicating over different protocol-specific channels (receiving BLE device data 951 [BLE/Bluetooth low energy/a protocol-specific channel] from a BLE device 901 [first device], converting it to BLE profile data 952, and forwarding it to MQTT/BLE bridge 904, para. 0112-0113; fig. 9), the application message being generated via a first application (publishing of messages from one or more IoT devices from a user application, para. 0009); 
track, for , a current connection protocol based on the protocol-specific channel on which the application message was received (registering BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133; connection detection: the on-line status for each device has to be monitored and reported to the MQTT broker periodically and a user app can monitor the device's on-line status via MQTT message, para. 0100); 
generate a unified application message based, at least in part, on the current connection protocol (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); 
dispatch, via a unified message queue, the unified application message to an application message broker, the message broker configured to broker  (MQTT/BLE bridge 904 re-constructs the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902; device data is updated and stored into the local mass data storage of the home computing cloud; the data update published to user application 905 [one or more second devices] that subscribes to the topic, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095);
Ng does not explicitly teach wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol;
However, Garg teaches wherein tracking includes storing for the first device, in a device list, information including an indication of the current connection protocol (the central IoT controller 102 configure the mobile IoT device(s) 104(1)-104(N) to periodically check-in with the central IoT controller 102; the periodic check-in comprise data communication(s) 108(1)-108(Q) sent by the mobile IoT device(s) 104(1)-104(N) to the central IoT controller 102, para. 0022; the data communication(s) 108(1)-108(Q) include an indication of the communication protocols available to mobile IoT device(s) 104(1)-104(N), an indication of current communication protocols being used by the mobile IoT device(s) 104(1)-104(N), para. 0023; also see para. 0037; available communication protocols include a Radio Frequency (RF) communication protocol, such as Long-Term Evolution (LTE), a Wi-Fi communication protocol, or a Bluetooth communication protocol, para. 0067) in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097);
Therefore, based on Ng in view of Garg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Garg to the medium of Ng in order to facilitate the transmission and receipt of data communications as taught by Garg (para. 0097).
Ng in view of Garg does not explicitly teach
generate a unified application message that includes a payload of the application message;
However, Jolfaei teaches 
generate a unified application message that includes a payload of the application message (parsing and generation of unified protocol messages; putting the entire received message, including a message header and a message payload, into a payload portion of the unified protocol message and providing to a message broker; the message broker 134 can forward the message payload of the unified protocol message to an application, para. 0021-0022) in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016);
Therefore, based on Ng in view of Garg, and further in view of Jolfaei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jolfaei to the medium of Ng in view of Garg in order to reduce the complexity of the backend application server as taught by Jolfaei (para. 0016).
Ng in view of Garg, and further in view of Jolfaei does not explicitly teach
determine whether the first device is stale; and
delete the information from the device list according to a result of determining whether the first device is stale.
However, Adams teaches
determine whether the first device is stale (detecting whether a user device 10, 20, 30, 100 that has been securely paired with the access device 104 has become stale for a predetermined period of time or stale period and assigning a "stale" status to that device in the connection information 205, para. 0046); and
delete the information from the device list according to a result of determining whether the first device is stale (upon determining that a user device is stale, removing the device from the record, para. 0052) in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Adams to the medium of Ng in view of Garg, and further in view of Jolfaei in order to identify and remove connections to user devices that are no longer in use as taught by Adams (para. 0007).

With respect to claim 16, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 15, wherein the first device is a publisher of the application message and any of the one or more second devices is a subscriber of the application message (the message broker supports publishing of messages from one or more IoT devices [including first device/publisher] and subscribing of the messages from a user application [one or more second devices/subscriber], para. 0009; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095), wherein the instructions to cause the processing device to: 
generate the unified application message includes instructions to parse the application message based on the current connection protocol (MQTT/BLE bridge 904 re-constructs [including parsing] the BLE profile data [BLE/Bluetooth low energy/current connection protocol] into MQTT message 953 [unified application message]; MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113); and 
broker the application message between the first device and the one or more second devices including causing the processing device to dispatch the parsed application message from the publisher to the subscriber (MQTT/BLE bridge 904 publishes and subscribes the messages to/from local MQTT broker 902, para. 0113; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

With respect to claim 17, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 15, wherein a connection protocol includes any of a LoRa connection protocol, a WiFi connection protocol and a Bluetooth connection protocol (IoT devices support different wireless communication protocols include, but are not limited to, WiFi, ZigBee, Z-Wave and BLE and BLE (Bluetooth Low Energy), para. 0041; fig. 2).

With respect to claim 18, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 15, wherein to broker the application message is performed in accordance with an application messaging protocol, including any of MQTT, AMPQ and DMX protocols (the IoT protocols may be, but are not limited to, MQTT, CoAP and LwM2M, and so forth, para. 0042).

With respect to claim 20, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 15, wherein the instructions to receive the application message from the first device are performed in a processor of a unified message hub operating on a server in communication with the first device and the one or more second devices (a gateway [hub] for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 and an IoT message translator 211 running on home computing cloud 201 [including server], para. 0046; fig. 4).

With respect to claim 21, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 20, wherein: 
the server is an application server of a platform as a service (PaaS) providing a unified application messaging service to interface with the application message broker, the unified application messaging service including the instructions performed in the processor of the unified message hub (a gateway for different radio subsystems bridging different type of devices, such as ZigBee, Z-Wave, BLE, and so forth; bridge ZigBee to MQTT, Z-Wave to MQTT, and BLE to MQTT, para. 0148; The interactions between local IoT devices 204-205 [including first device] and user application 207 [one or more second devices] supported by a protocol gateway 210 running on home computing cloud 201 [including server] and protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4), the unified application messaging service to facilitate application messages brokered between the plurality of heterogeneous devices communicating over different protocol- specific channels (a home computing cloud includes a protocols gateway which supports a plurality of different radio types (for example, a Zigbee gateway for ZigBee, a Z-Wave gateway for Z-Wave, and a BLE central for Bluetooth Low Energy (BLE), and so forth), para. 0008; protocol gateway 210 passes the devices messages to an IoT message translator 211, which comprises an IoT protocol message broker 208, para. 0046; fig. 4; MQTT broker 603 bridge the messages to other subscribed parties, para. 0095).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2021/0314407 A1), hereinafter referred to as Ng, in view of Garg et al. (US 2020/0205081 A1), hereinafter referred to as Garg, further in view of Jolfaei et al. (US 2017/0279874 A1), hereinafter referred to as Jolfaei, and in view of Adams (US 2008/0016368 A1), and furthermore in view of Lamba (US 2012/0215880 A1).

With respect to claim 5, Ng teaches The computer-implemented method of claim 1, wherein tracking the current connection protocol associated with the first device based on the protocol-specific channel on which the application message was received, includes: 
storing the current connection protocol associated with the first device in a device list (registering [including storing] BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133); and 
Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams does not explicitly teach
updating the current connection protocol stored in the device list responsive to any of receiving a new application message and a polling status from the first device.
However, Lamba teaches
updating the current connection protocol stored in the device list responsive to any of receiving a new application message and a polling status from the first device (continuation server 150 monitors the protocol connections (PC 105, PC 120 and PC 135) continually and updates the status of the protocol connections (PC 105, PC 120 and PC 135) in stack 155; stack 155 includes a list of device identifiers (device ID) and a status of the protocol connections that are established between the handheld devices (105, 120 and 135) and continuation server 150; stack 155 maintains the connectivity between continuation server 150 and the handheld devices (105, 120 and 135) including continually monitoring the protocol connections of the handheld devices and re-establishing the suspended protocol connections between the continuation server 150 and the handheld devices (105, 120 and 135) and updating with the statuses of the protocol connections (PC 105, PC 120 and PC 135), para. 0020) in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and in view of Adams, and furthermore in view of Lamba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lamba to the method of Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).
	
With respect to claim 12, Ng teaches The system of Claim 8, wherein to track the current connection protocol associated with the first device based on the protocol-specific channel on which the application message was received, includes: 
storing the current connection protocol associated with the first device in a device list (registering [including storing] BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133); and 
Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams does not explicitly teach
updating the current connection protocol stored in the device list responsive to receipt of any of a new application message and a polling status from the first device.
However, Lamba teaches
updating the current connection protocol stored in the device list responsive to receipt of any of a new application message and a polling status from the first device (continuation server 150 monitors the protocol connections (PC 105, PC 120 and PC 135) continually and updates the status of the protocol connections (PC 105, PC 120 and PC 135) in stack 155; stack 155 includes a list of device identifiers (device ID) and a status of the protocol connections that are established between the handheld devices (105, 120 and 135) and continuation server 150; stack 155 maintains the connectivity between continuation server 150 and the handheld devices (105, 120 and 135) including continually monitoring the protocol connections of the handheld devices and re-establishing the suspended protocol connections between the continuation server 150 and the handheld devices (105, 120 and 135) and updating with the statuses of the protocol connections (PC 105, PC 120 and PC 135), para. 0020) in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and in view of Adams, and furthermore in view of Lamba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lamba to the system of Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).

With respect to claim 19, Ng teaches The at least one tangible, non-transitory computer-readable storage medium of Claim 15, wherein the instructions to track the current connection protocol associated with the first device based on the protocol-specific channel on which the application message was received (registering BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133; connection detection: the on-line status for each device has to be monitored and reported to the MQTT broker periodically and a user app can monitor the device's on-line status via MQTT message), includes instructions to cause the processing device to: 
store the current connection protocol associated with the first device in a device list (registering [including storing] BLE device 204 (as shown in FIG. 2) with home computing cloud 201 in accordance with an embodiment; ZigBee and Z-Wave device registrations are typically based on the corresponding protocols, para. 0133); and 
Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams does not explicitly teach
update the current connection protocol stored in the device list responsive to receipt of any of a new application message and a polling status from the first device.
However, Lamba teaches
update the current connection protocol stored in the device list responsive to receipt of any of a new application message and a polling status from the first device (continuation server 150 monitors the protocol connections (PC 105, PC 120 and PC 135) continually and updates the status of the protocol connections (PC 105, PC 120 and PC 135) in stack 155; stack 155 includes a list of device identifiers (device ID) and a status of the protocol connections that are established between the handheld devices (105, 120 and 135) and continuation server 150; stack 155 maintains the connectivity between continuation server 150 and the handheld devices (105, 120 and 135) including continually monitoring the protocol connections of the handheld devices and re-establishing the suspended protocol connections between the continuation server 150 and the handheld devices (105, 120 and 135) and updating with the statuses of the protocol connections (PC 105, PC 120 and PC 135), para. 0020) in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).
Therefore, based on Ng in view of Garg, further in view of Jolfaei, and in view of Adams, and furthermore in view of Lamba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lamba to the medium of Ng in view of Garg, further in view of Jolfaei, and furthermore in view of Adams in order to ensure that the protocol connection is not lost as taught by Lamba (para. 0019).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
December 13, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447